                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ALASKA



 UNITED STATES OF AMERICA,                    Case No. 3:21-cr-00012-SLG-DMS-2

                    Plaintiff,
                                                     REPORT AND
       vs.                                     RECOMMENDATION OF THE
                                                 MAGISTRATE JUDGE TO
 L.C. SHELTON JOHNSON-WHITLOW,                     DISMISS SECOND
                                               SUPERSEDING INDICTMENT
                    Defendant.


      The defendant, L.C. Shelton Johnson-Whitlow, pled guilty to Count 1 of the

First Superseding Indictment (Doc. 69) charging Conspiracy to Distribute a

Controlled Substance before Chief U.S. Magistrate Judge Deborah M. Smith on

April 22, 2021. He also admitted the criminal forfeiture allegation. The plea and

admission were accepted by District Judge Sharon L. Gleason on May 10, 2021.

      On May 19, 2021, the defendant was indicted in the Second Superseding

Indictment (Doc. 164) for the identical charge, Conspiracy to Distribute a Controlled

Substance. At the arraignment May 25, 2021, the government moved to dismiss

Count 1 and criminal forfeiture allegation 1 in the Second Superseding Indictment

against Johnson-Whitlow only. This Court recommends that Count 1 and criminal

forfeiture allegation 1 be dismissed against defendant, L.C. Shelton Johnson-

Whitlow.

      DATED at Anchorage, Alaska, this 27th day of May, 2021.

                                        s/Deborah M. Smith
                                       DEBORAH M. SMITH
                                       CHIEF U.S. MAGISTRATE JUDGE



     Case 3:21-cr-00012-SLG-DMS Document 183 Filed 05/27/21 Page 1 of 1
